Citation Nr: 0927282	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1977 to 
October 1981, and from January 1982 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) following April and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 

Following receipt of a notice of disagreement with the April 
and June 2005 rating decisions, a statement of the case (SOC) 
was issued in June 2006.  The SOC addressed, in addition to 
the claim of service connection for a sinus disability, 
claims of service connection for a left shoulder disability, 
a left great toe disability, a cervical spine disability, and 
bilateral elbow disabilities.  These claims of service 
connection were later granted by October 2006 rating 
decisions.  (The Veteran had clarified that his left toe 
disability was due to nerve impairment caused by service-
connected back disability, and service connection was granted 
in October 2006 for sciatica that affected the left great 
toe.)  Because of these awards made by the RO during the 
pendency of this appeal, the only issue remaining for the 
Board's review is the claim of service connection for a sinus 
disability.  (As noted below, this issue was later withdrawn 
by the Veteran.)


FINDINGS OF FACT

1.  By a July 2006 VA Form 9, the Veteran perfected an appeal 
of an April 2005 rating decision that denied service 
connection for a sinus disability. 

2.  By written correspondence received in May 2007, prior to 
the promulgation of a Board decision, the Board received a 
withdrawal of the Veteran's appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal by 
a May 2007 written withdrawal, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


